DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2022 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest accumulate at least a portion of the charge as residual charge until the photodiode becomes saturated by the residual charge; and transfer the remaining portion of the charge to the charge sensing unit as overflow charge if the photodiode becomes 

Regarding claims 2 – 18, claims 2 - 18 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 19, the prior art of record fails to teach or fairly suggest transfer the remaining portion of the charge to the charge sensing unit as overflow charge if the photodiode becomes saturated by the residual charge; generating, using an analog-to-digital converter (ADC), a first digital output based on the residual charge; after generating the first digital output, generate, using the ADC, a second digital output based on measuring the overflow charge; and generating a digital representation of an intensity of the incident light based on at least one of the first digital output or the second digital output; in combination with other elements of the claim.

Regarding claim 20, claim 20 is allowed as being dependent from allowed independent claim 19.

Conclusion 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/USMAN A KHAN/
Usman Khan
02/01/2022
Primary Examiner, Art Unit 2696